Citation Nr: 1144918	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO. 09-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1967 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board by a January 2011 decision denied the appealed claim. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Secretary and the Veteran, through his authorized representative, filed a Joint Motion for Remand (Joint Motion) which was granted by a Court Order in June 2011, thereby vacating the Board's January 2011 decision to the extent of its denial of service connection for a low back disability, and required remand consistent with the instructions of the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

The Board's January 2011 decision denying service connection for a low back disability was based in substantial part upon a May 2009 VA examination for compensation purposes. However, while that examiner provided an opinion addressing the question causation of a low back disability by the Veteran's service-connected left knee disability, the examiner failed to address aggravation of the low back disability by the left knee disability. The Joint Motion requires remand for a new VA examination addressing this question of aggravation. Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310 (2011).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an additional opportunity to submit evidence or argument in furtherance of the remanded claims. Associate any records or responses received with the claims file, and follow up with any indicated development. 

2. Thereafter, afford the Veteran an examination by an orthopedist, to address the question of aggravation of the Veteran's claimed low back disability by his service-connected left knee disability. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following: 

a. For each disability of the low back identified, the examiner should opine whether it is at-least-as-likely-as-not that the disability was aggravated (permanently increased in severity) by the Veteran's service-connected left knee disability. In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, inclusive of the Veteran's own assertions and other lay evidence. The examiner is advised to consider the credibility of each element of evidence presented, based on usual indicia of credibility or lack of credibility of evidence, which may include inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

b. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4. Thereafter, readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



